Carson's land was taken by condemnation for a state highway right of way, prior to the enactment of Acts 1931, chapter 57, by which the State assumed liability for the damages to which Carson is entitled.
The amount of the damages was fixed by a jury of view after the enactment of the statute of 1931, and that report was confirmed without exception or appeal. The final judgment directed that the State should be held primarily liable, and the county of Wilson secondarily liable, to Carson for the damages.
This appeal is by Wilson County, insisting that no liability exists against it under the Act of 1931; and by the State, insisting that the judgment should be corrected so as to hold the county primarily liable, and the State secondarily liable to Carson.
Carson is satisfied with the order of liability fixed in the judgment of the circuit court, and does not appeal.
The assignments of error of Wilson County are overruled, and the judgment affirmed against it, on the authority of the opinion this day filed in R.H. Baker, Commissioner, etc., v. T.W.Rose.
In so far as the respective rights of the county and State are concerned, the liability of the State to compensate the landowner, under the Act of 1931, is the primary obligation. Except on that theory, we could *Page 553 
not have affirmed the judgment against the State in Baker v.Donegan, 164 Tenn. 625, 47 S.W.2d 1095. As the statute is there construed, we think the State has no ground to object to the order of liability fixed in the judgment before us. And, as stated, the landowner, judgment creditor, is not complaining.
Judgment affirmed. *Page 554